                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:17-cv-00140-RJC-DSC

MICHAEL JONES,                                 )
                                               )
             Plaintiff,                        )
                                               )
              v.                               )
                                               )                  ORDER
LOWE'S COMPANIES, INC.,                        )
                                               )
             Defendant.                        )
                                               )
                                               )

      THIS MATTER comes before the Court on Plaintiff’s Motion to Unseal, (Doc.

No. 100); Defendant’s Motions to Seal, (Doc. Nos. 104, 106); and the parties’

associated briefs and exhibits.

      The Court hereby orders the parties to meet and confer to identify the specific

documents which the parties would like the Court to examine to determine whether

they should remain sealed. Additionally, the parties are encouraged to identify any

portions of relevant documents which can be redacted to protect confidential and

proprietary information.

      SO ORDERED.

                                       Signed: February 6, 2019




                                       SEALED DOCUMENT        with   access   to   All
                                          1
                                       Parties/Defendants.
